IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 32 WM 2015
                              :
              Respondent      :
                              :
                              :
         v.                   :
                              :
                              :
STEVE EDWARD WILSON,          :
                              :
              Petitioner      :


                                        ORDER



PER CURIAM

      AND NOW, this 2nd day of July, 2015, the Petition for Leave to File Petition for

Allowance of Appeal is GRANTED.         Although counsel was negligent, Petitioner is

entitled to a counsel-filed Petition for Allowance of Appeal. See Pa.R.Crim.P. 122.

Counsel is DIRECTED to file a Petition for Allowance of Appeal within fifteen days.